Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miralles (US 9211947).
Re’ Claim 1, 9. Miralles discloses An Unmanned Aerial Vehicle (UAV) 100 comprising:
a body 101;
rotors attached to the body 130;
one or more sensors 115, 111, 113; and
an electromagnetic pulse (EMP) transmitter configured to transmit an EMP (Column 2: 48),
wherein, the UAV is configured to track a target UAV (column 5: 26-27) using the one or more sensors and direct the EMP at the target UAV to disrupt the target UAV (Column 2: 42-49).
The rejection of claim 1 is applied mutatis mutandis to the limitations of method claim 9. Claim 9 is therefore rejected. 
Re’ Claim 7, 15. Miralles discloses The UAV of claim 1, wherein the UAV is configured to follow a flight path of the target UAV until the target UAV is grounded (using the tracking, guidance system and coordinating sensors (Column 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miralles (US 9211947).
Re’ Claim 2-4, 10-12. Miralles teaches The UAV of claim 1, and tracking airborne vehicles, using sensors (Column 2) “passive and/or active receivers such as: a radar imaging sensor, such as a millimeter wave system; a laser receiver and/or transmitter; a laser imaging system, such as a light detection and ranging (LiDAR) device; and other electromagnetic detectors, such as radio wave receivers” 
Miralles does not specifically disclose wherein the EMP is modulated based on at least one of a rate of descent of the target UAV and a distance between the UAV and the target UAV.
Miralles further discloses in Column 2 “a warhead or other payload for precision delivery that may be lethal or non-lethal in nature”
It would be obvious to one of ordinary skill in the art at the time of the invention to modulate the EMP (included as a payload on the warhead) inherently to be desired by one of ordinary skill in the art at the time of the invention based on the sensed maneuvers of the tracked target UAV (including rate of descent) and distance (D in figures) between the UAV and the target UAV, as modulating the EMP to disrupt in the air, or disable on the ground, would be within the capabilities of one skilled in the art to determine the damage lethal or non-lethal to the target UAV. (knowing a disruption in the air being likely to damage the target UAV).
Re’ Claim 8. Miralles does not disclose The UAV of claim 1, further comprising shielding positioned between an antenna of the EMP transmitter and other components of the UAV to protect the other components of the UAV from the EMP. The Examiner takes official notice that it is old and well known to one of ordinary skill in the art at the time of the invention to use shielding on components of an aircraft or any device to shield from emp or interference when desired. In this case as the aircraft is using a device to transmit disrupting technology it would have been obvious to provide the UAV with shielding to key components. 

Claim 5-6, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miralles (US 9211947) in view of Magy et al. (US 2018/0081355).
Re’ Claim 5-6, 13-14. Miralles discloses directing a burst at a target aerial vehicle (as rejected above) but does not teach The UAV of claim 1, further comprising a radio frequency interference (RFI) transmitter, wherein the UAV is configured to direct RFI at the target UAV to interfere with communications directed thereto wherein the UAV is configured to determine a frequency of communication being utilized by the target UAV and transmits the RFI based on the determined frequency.
Magy discloses a UAV (abstract) having an ability to detect another wanted or unwanted UAV’s radio frequency (Para 118-121) and to transmit an interference signal (para 138). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the RFI transmitter of Magy in the invention of Miralles in order to as disclosed in Magy provide a means to disrupt an unwanted UAVs communications or radio frequency activity.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miralles (US 9211947) in view of Hayes et al. (US 2017/0225784).
Re’ Claim 16. Miralles does not teach The method of claim 9, further comprising attaching a tether to the target UAV. 
Hayes teaches the use of a tether to capture a UAV throughout the figures in many different configurations. It would have been obvious to one of ordinary skill in the art to include the capture mechanism of hayes in the invention of Miralles in order to as disclosed in Hayes provide a means for safely capturing a UAV or drone.

Claim 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miralles (US 9211947) in view of Woodland (US 6056237).
Re’ Claim 17, 19, 20, The Rejection of Claim 1 and 9 are applied mutatis mutandis to the limitations of claim 17. Claim 17 differs from claims 1 and 9 adding a case configured to store the UAV, which Miralles does not teach. Miralles further does not teach the elements of the case claimed in claims 19 and 20.
Woodland teaches a UAV to be carried in a case having a controller built in and a dock (or specific location to house the UAV) and configured to be secured to a person with a strap. (Figs. 28-29) It would have been obvious to one of ordinary skill in the art to include the case of Woodland in the invention of Miralles in order to provide a convenient and maneuverable carrying case for the UAV.

Re’ Claim 18. Miralles teaches The UAV of claim 1, and tracking airborne vehicles, using sensors (Column 2) “passive and/or active receivers such as: a radar imaging sensor, such as a millimeter wave system; a laser receiver and/or transmitter; a laser imaging system, such as a light detection and ranging (LiDAR) device; and other electromagnetic detectors, such as radio wave receivers” 
Miralles does not specifically disclose wherein the EMP is modulated based on at least one of a rate of descent of the target UAV and a distance between the UAV and the target UAV.
Miralles further discloses in Column 2 “a warhead or other payload for precision delivery that may be lethal or non-lethal in nature”
It would be obvious to one of ordinary skill in the art at the time of the invention to modulate the EMP (included as a payload on the warhead) inherently to be desired by one of ordinary skill in the art at the time of the invention based on the sensed maneuvers of the tracked target UAV (including rate of descent) and distance (D in figures) between the UAV and the target UAV, as modulating the EMP to disrupt in the air, or disable on the ground, would be within the capabilities of one skilled in the art to determine the damage lethal or non-lethal to the target UAV. (knowing a disruption in the air being likely to damage the target UAV).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642